Citation Nr: 0900629	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  07-33 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than September 1, 
2007 for an additional dependency allowance for a spouse.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The veteran had active duty service with the United States 
Army from July 1943 to January 1946, to include a tour of 
combat in World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2007 administrative decision 
by the Newark, New Jersey, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), that assigned a 
September 2007 effective date for the veteran's dependency 
benefits.


Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In March 2007, the RO advised the veteran of a grant of 
entitlement to individual unemployability and basic 
eligibility to Dependents' Educational Assistance as of 
September 20, 2006, and informed him that if he had 
dependents and wished to receive additional compensation for 
them, he needed to complete a VA Form 21-686c Declaration of 
Status of Dependents, and return the completed form within 
one year.

2.  The veteran submitted a completed VA Form 21-686c in 
August 2007; VA had not received a VA Form 21-686c from the 
veteran at any time prior to August 2007, nor did VA have any 
record of the veteran's spouse's social security number.




CONCLUSION OF LAW

The criteria for an effective date of September 20, 2006, but 
no earlier, for an additional dependency allowance, have been 
met.  38 U.S.C.A. §§ 1115, 5110(f) (West 2002); 38 C.F.R. §§ 
3.31, 3.158, 3.204, 3.205, 3.216, 3.401 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

The United States Court of Appeals for Veterans Claims 
(Court), has held that VA's duties to notify and assist 
contained in the VCAA are not applicable to cases, such as 
this one, involving an earlier effective date claim in which 
the law, rather than the evidence, is dispositive.  See Smith 
v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Mason v. Principi, 16 Vet. App. 129, 
132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

Assuming arguendo that the VCAA duties to notify and assist 
do apply, however, the veteran was not prejudiced by any 
deficiency in notice provided by VA.  In Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the United States 
Court of Appeals for the Federal Circuit held that any error 
by VA in providing the notice required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial, and that 
once an error is identified as to any of the four notice 
elements the burden shifts to VA to demonstrate that the 
error was not prejudicial to the appellant.  The Federal 
Circuit stated that requiring an appellant to demonstrate 
prejudice as a result of any notice error is inconsistent 
with the purposes of both the VCAA and VA's uniquely pro-
claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("[a]ctual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim."); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the 
claim . . . served to render any pre-adjudicatory section 
5103(a) notice error non-prejudicial."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). 

The veteran is appealing the effective date of benefits for 
his dependency.  The effective date was set by an August 2007 
administrative decision, which made dependency benefits 
effective on September 1, 2007.  Preceding the decision 
setting the effective date, and following the most recent 
rating decision, VA sent the veteran a March 2007 letter 
informing him that the effective date for his award of 
individual unemployability and basic eligibility for 
Dependents' Educational Assistance was September 20, 2006.  
The letter further informed the veteran that if he wished to 
receive additional benefits based on the existence of 
dependents, he must submit additional information.  
Specifically, VA provided the veteran with VA Form 21-686c, 
which included space for the details of the veteran's 
marriage, including his spouse's Social Security Number.  The 
letter told the veteran that the information must be 
submitted within a year from the date of the letter for the 
benefits to begin on the date VA received his claim, 
September 20, 2006.

The veteran has shown that he has actual knowledge of what 
was necessary to receive benefits for his dependent spouse.  
He submitted the Form 21-686c in August 2007, within a year 
of the March 2007 request.  In his Notice of Disagreement 
filed in September 2007, he argued that "[t]he evidence 
demonstrates that the dependency document was submitted 
within one year of the date of notification of granting of 
I.U."  He further stated, "therefore . . . the dependency 
award should be effective on October 1, 2006, the effective 
date of the grant of benefits."  In the veteran's VA Form 9 
Appeal, he argued that he had "sent in the required forms on 
three separate occasions to establish dependency."  These 
statements evidence his full understanding of what was 
required to seek an earlier effective date for dependency 
benefits.  Therefore, the Board finds that the veteran was 
not prejudiced by any deficiency in notice.

Assuming arguendo that the VCAA applies to the present case, 
VA also has a duty to assist the veteran in the development 
of the claim.  The Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the appellant.  The RO provided 
the veteran with a VA Form 21-686c, for the veteran to submit 
his spouse's identifying information and Social Security 
Number, following both the December 2001 and February 2007 
rating decision.  The veteran submitted the required 
information in August 2007.  No further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
the appellant in the development of the claim.  

Entitlement to an Earlier Effective Date

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  An award of additional compensation for dependents 
based on the establishment of a rating in the percentage 
specified by law for that purpose shall be payable from the 
effective date of such rating, but only if proof of 
dependents is received within one year from the date of such 
rating.  38 U.S.C.A. § 5110(f).  Veterans having a 30 percent 
or more service-connected condition may be entitled to 
additional compensation for a spouse.  38 U.S.C.A. § 1115; 
38 C.F.R. § 3.4(b)(2).

The effective date of the award of any benefit or increase by 
reason of marriage shall be the date of that event if proof 
is received by VA within a year from the date of marriage.  
38 U.S.C.A. § 5110(n).  Regarding additional compensation for 
dependents, the effective date will be the latest of the 
following dates: (1) date of claim; (2) date the dependency 
arises; (3) effective date of the qualifying disability 
rating provided evidence of dependency is received within a 
year of notification of such rating action; or (4) date of 
commencement of the veteran's award.  38 C.F.R. § 3.401(b).  
The earliest that the additional award of compensation for a 
dependent spouse can occur is the first day of the month 
following the effective date.  38 C.F.R. § 3.31.

If an application is incomplete, the claimant will be 
notified of the evidence necessary to complete the 
application.  If the evidence is not received within one year 
from the date of such notification, compensation may not be 
paid by reason of that application.  This applies to 
applications for increased benefits by reason of existence of 
a dependent.  See 38 C.F.R. § 3.109(a)(2).

Where evidence requested in connection with an original 
claim, a claim for increase or to reopen, or for the purpose 
of determining continued entitlement, is not furnished within 
one year after the date of request, the claim will be 
considered abandoned.  After the expiration of one year, 
further action will not be taken unless a new claim is 
received.  Should the right to benefits be finally 
established, pension, compensation, dependency and indemnity 
compensation, or monetary allowance under the provisions of 
38 U.S.C.A. § 1805 based on such evidence shall commence not 
earlier than the date of filing of the new claim.  See 
38 C.F.R. § 3.158.

The veteran contends that he is entitled to an earlier 
effective date for the addition of his spouse as a dependent.  
The veteran was evaluated as 90 percent disabled as of 
December 2001.  In December 2001, VA informed the veteran 
that he was not receiving benefits for any dependents because 
required evidence regarding his dependents had not been 
submitted to VA.  VA requested that the veteran submit the 
necessary information within one year.

In October 2006, he filed a new claim for individual 
unemployability and basic eligibility to Dependents' 
Educational Assistance.  The veteran was granted individual 
unemployability and basic eligibility to Dependents' 
Educational Assistance in a February 2007 rating decision, 
which included an effective date of September 20, 2006.

In March 2007, the RO again advised the veteran that he was 
not being paid for any dependents based on the RO's lack of 
sufficient information.  In August 2007, the veteran 
submitted a completed VA Form 21-686c, which included his 
wife's social security number.  That same month, the RO sent 
notice to the veteran that his disability compensation was 
amended to add benefits for his spouse, with an effective 
date of September 1, 2007.

In the veteran's September 2007 Notice of Disagreement, he 
stated that because his VA Form 21-686c was submitted in 
August 2007, within one year of the March 2007 request for 
the information, his effective date for his additional 
benefits based on his wife's dependent status should be 
October 1, 2006, which is the first of the month following 
his effective date for individual unemployability benefits, 
September 20, 2006.  In his VA Form 9 Appeal, the veteran 
stated that he sent the required form to VA three times since 
August 2001, and that his effective date should be August 31, 
2001.

An Effective Date of September 20, 2006

As addressed previously, under 38 C.F.R. § 3.401(b), the 
effective date for the award of additional compensation for a 
dependent is the latest of (1) the date of claim, which is 
either the date of his marriage, if evidence of the event is 
received within one year of the event, or the date notice is 
received of the dependent's existence, if evidence is 
received within one year of VA's request; (2) the date the 
dependency arises; (3) the effective date of the qualifying 
disability rating, provided evidence of dependency is 
received within one year of notification of such rating 
action; or (4) the date of commencement of the veteran's 
award.  Dependency compensation will not be provided, 
however, if the veteran does not submit the dependent's 
Social Security Number upon request by VA and within the time 
specified by VA.  38 C.F.R. § 3.216.  The veteran was married 
in November 1949.  The VA had evidence of the veteran's 
marriage as of a December 2001 rating decision in which it 
noted the veteran had been married for 52 years.  The 
dependency arose when the veteran was married, in 1949.  The 
veteran was awarded compensation as of September 20, 2006, 
and provided the dependent's Social Security Number within a 
year of the notice of the February 2007 rating decision.

Considering the claim in light of the record and the 
governing legal authority, the Board finds that RO received 
the required information within a year of the March 2007 
letter requesting it.  38 C.F.R. § 3.216.  The receipt of the 
required information is the latest of the events listed under 
38 C.F.R. § 3.401(b) to occur.  Therefore, additional 
compensation benefits for the veteran's spouse should have an 
effective date of September 20, 2006, the date assigned for 
his entitlement to individual unemployability and basic 
eligibility to Dependents' Educational Assistance in the 
February 2007 Rating Decision.

An Effective Date Prior to September 20, 2006

An effective date prior to September 2006, however, is not 
warranted.  In correspondence dated December 2001, the RO 
advised the veteran that he was not being paid for any 
dependents for his service-connected disabilities, because 
necessary information had not been received by the RO. He was 
informed as follows:

The information you sent us about your dependents wasn't 
complete.  Before we can pay additional benefits for 
your dependent(s), send us the following:

*	VA Form 21-686c, "Declaration of Status of 
Dependents."  Please fill out every blank on the 
form which applies to you.

The letter instructed the veteran to send the information to 
the RO.  The RO informed the veteran that he could be paid 
from the date his claim was received if the information was 
received within one year from the date of the letter.  He was 
also advised that if the information was not received within 
one year he could only be paid from the date the information 
was received.  A VA Form 21-686c was enclosed.  A completed 
Form 21-686c was not received by VA, nor was the required 
information received in any other format, within one year.

In order for an effective date prior to September 2006 for 
the addition of the veteran's spouse as a dependent to be 
warranted, the RO would have had to receive the additionally 
required information (her social security number), within one 
year of the December 2001 letter.  The veteran's failure to 
respond to the RO's letter meant the RO did not have all the 
required information regarding his dependent until August 
2007.  Although the RO had accepted the fact that the veteran 
was married, based on secondary-source information in his VA 
medical progress notes (38 C.F.R. § 3.205(a)(7)), the veteran 
had not provided his spouse's social security number and 
could not receive additional benefits until it was submitted.  
38 C.F.R. § 3.216.  Because the dependency information sought 
by the RO to support his claim was not submitted within a 
year of the RO's December 2001 notification letter, that 
claim is considered abandoned and closed.  See 38 C.F.R. 
§ 3.158.

The veteran alleged in his VA Form 9 Appeal and a separate 
October 2007 statement that he has sent the required form in 
to the RO on three separate occasions, and that the RO either 
lost his paperwork or confused his case with the case of 
another veteran.

To the extent that the veteran suggests that VA lost or 
misplaced the forms he allegedly submitted, he has offered no 
supporting evidence.  There is a presumption of regularity 
under which it is presumed that government officials "have 
properly discharged their official duties."  United States 
v. Chem. Found., Inc., 272 U.S. 1, 14-15 (1926); Mindenhall 
v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail 
notice to the last address of record for the presumption to 
attach).  This presumption of regularity in the 
administrative process may be rebutted by "clear evidence to 
the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 
(1999).

If the completed form was mailed by the veteran in August 
2001, evidence of dependency would presumably have been 
received within one year of notification of the rating action 
in which the qualifying disability rating was granted.  There 
is no VA Form 21-686c contained in the claims file other than 
the one received in August 2007.  Without evidence to the 
contrary and with the presumption of regularity of the 
official acts of public officers, the Board must conclude 
that any mail sent to the RO would have been received and 
associated with the claims file.  See Marciniak v. Brown, 10 
Vet. App. 198, 200 (1998).  The Board finds the veteran's 
assertion that he sent the required information in August 
2001 is not sufficient to rebut the presumption of regularity 
in the administrative process.

Thus, the Board determines that a completed VA Form 21-686c, 
including the veteran's spouse's social security number was 
not submitted by the veteran prior to the completed VA Form 
21-686c that was submitted in August 2007.

The veteran also contends that he is entitled to the 
additional benefits based on the RO's statement in the 
December 2001 Rating Decision that he had been married 52 
years.  Although the evidence shows that VA had notice of the 
veteran's marriage in 2001, the Board finds that the RO's 
request for a completed VA Form 21-686c was reasonable under 
the circumstances of this case, as his spouse's social 
security number was not of record.  See 38 C.F.R. §§ 3.204, 
3.216.  

The law is clear that to establish entitlement to additional 
benefits for a dependent spouse, the mere fact that the 
veteran has submitted evidence showing that he or she is 
married is not sufficient to award such benefits.  He was 
also required to provide his spouse's social security number.  
The RO was not obligated to begin paying additional benefits 
for a dependent spouse until this information was received.  
The veteran failed to follow through with specific 
information after VA compensation benefits were awarded to 
him, as required by law for additional benefits for a 
dependent spouse.  As more than a year had elapsed since the 
December 2001 letter in which the veteran was requested to 
provide his spouse's Social Security Number, the requirements 
for an effective date prior to September 2006 have not been 
met.


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an earlier effective date of September 20, 
2006, but not earlier, for additional dependency allowance 
for a spouse, is granted.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


